DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 4-5-2021 is acknowledged.
Claims included in the prosecution are 1-2, 11, 20, 27-30, 37-40, 44-45, 50-51, 56 and 59. Claims 73-80, 88, 93-94, 96, 102, 109, 113 and 115-119 remain withdrawn.
	The following is the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-2, 11, 20, 27-30, 37-40, 44-45, 50-51, 56 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
2.	Claims 1-2, 11, 20, 27-30, 37-40, 44-45, 50-51, 56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/011203 in combination with (Nicolazzi (Journal of Controlled Release, 2003), Abe (Colloids and Surfaces A: Physicochem. Eng. Aspects, 2015) (both are of record), WO 03/053408, Keller (US 2008/0063701) individually or in combination further in view of Siepis (US 2015/0216803) or Ellens (US 2004/0013720).
WO 2016 discloses a cationic lipid composition containing a mixture of two cationic lipids, the helper lipids DOPC and DOPE and cholesterol in claimed ratios. The cationic lipids disclosed include polyamine fatty acids such as those esters derived from dihydroxyspermine (dihydroxyl-dimyristylspermine, hydroxyspermidine and claims (Abstract, pages 10-18, WO does not teach all of the claimed ratios between the cationic lipids and the additional lipids. However, in the absence of showing unexpected results, it is deemed obvious to one of ordinary skill in the art to vary the amounts from the guidance provided by WO in order to obtain the best possible results. WO also does not teach dihydroxydimyristyl spermidine. However, it is well recognized in the art spermidine like spermine is a polyamine and therefore, it would have been obvious to one of ordinary skill in the art that it would form esters with fatty acids such as myristic acid and thus, forming cationic lipids.
	What is lacking in WO is the inclusion of PEGylated C 14 phospholipid.
	Nicolazzi teaches that polyethylene glycol lipids added to cationic lipoplexes 
increase their circulation time (abstract and entire publication).
	Abe while studying the effects of the PEG molecular weight of a PEG-lipid and cholesterol teaches that the increase in the molecular weight of PEG increases its flexibility on the liposome surface. Abe also discloses the increase in circulation time of the liposomes having PEG on the surface. The PEG-lipid taught is PEG-DSPE (Abstract and entire publication).
WO while disclosing stealth liposomal compositions containing TNF teaches the use of phospholipid, cholesterol and PEG-DSPE in a molar ratio of 2:1:0.01 molar ratio. 
Keller while disclosing cationic liposomal compositions for siRNA delivery teaches that PEGylation of the phospholipid increases biostability. PEG amount taught is 0.1 to 5 %. (Abstract, 0012, 0043, 0045, 0125, 0170, 0179, 0181, 0255, 0400. Examples and claims).
Siepis while disclosing cationic liposomes for the delivery of nucleic acid teaches that either PEG-DMPE (C 14 fatty acid) or PEG-DSPE) could be used in the liposomes to enhance their biostability (Abstract, 0018, 0020-0021, 0096, 0102 and claims).
Ellens similarly teaches that in liposomes either PEGylated DMPE or PEGylated DSPE could be used (Abstract, 0023-0036, 0042).
	It would have been obvious to one of ordinary skill in the art to include the desired amounts of PEG-lipid (PEG-DSPE) in the cationic liposomes of WO since it increases the circulation time of the liposomes as taught by Nicolazzi, provides flexibility on the liposome surface as taught by Abe and provides biostability of liposomes as taught by Keller. One of ordinary skill in the art would be motivated to include PEG-DSPE at lower molar amounts since it provides stealth properties to the liposomes even at lower molar amounts as shown by WO 03/053408. 
	Nicolazzi, Abe, WO 03/053408 and Keller do not teach that the PEGylated lipid is PEG-DMPE which is C14 PEG linked to C14 fatty acid containing phospholipid. The use of PEG-DMPE as the PEGylated phospholipid instead of PEG-DSPE however, would have been obvious to one of ordinary skill in the art with a reasonable expectation of 
	Applicant’s arguments have been fully considered, but are deemed to be moot in view of this new rejection made based on applicant’s amendments to the claims.
	US 2929/0353099 is cited as interest (see claim 60).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612